Knowlton, C. J.
This is a petition for a writ of certiorari to quash an assessment of the expense of watering streets in the city of Cambridge, made under the R. L. c. 26, §§ 26 and 27. The most important question in the case is whether the statute is unconstitutional, because it gives the owner of the property assessed no opportunity to be heard in regard to the assessment. If no such opportunity is secured to him by the statute, it is invalid as an attempt to take his property without due process of law. Sears v. Street Commissioners, 173 Mass. 350, 355, and cases cited. See also Norwood v. Baker, 172 U. S. 269; Adams v. Roanoke, 102 Va. 53, 63. But if the right to a hearing is given upon an appeal, or upon an application for an abatement, it is sufficient. Sears v. Street Commissioners, ubi supra, and cases cited.
*11In § 27 this statute specifies particulars in which the assessment is to be like the annual tax upon property, and declares that it “ shall be a part of the tax for that year on such estate.” Then follows this provision : “ But the assessors shall make no abatement thereof except upon the recommendation of the board or officer by whom the list was certified to them.” In this it is assumed that, as in the case of other taxes upon property, there is a right to apply to the assessors for an abatement. Their right to grant the abatement is limited by the requirement of a recommendation from the board or officer who certified the list on which the assessment was founded. That the landowner has a right to apply for an abatement, and that the assessors have a right to grant it, upon this recommendation, is as plain as if it were stated expressly, instead of being implied unquestionably. That the board or officer may make such a recommendation is included in the provision, and this also includes a right on the part of the landowner to apply for the recommendation, and to present his reasons for asking for it. We interpret the statute as giving him this right, and including an official duty on the part of the board or officer to hear him and pass upon the merits of his claim and give him the recommendation for an abatement, if it appears that the tax or any part of it was improperly assessed. While the statute is not explicit in stating particulars, it plainly implies all that is necessary. It has been before the court three times, and in two cases it was expressly held to be constitutional, although this question was not raised by counsel nor considered by the court. Sears v. Aldermen of Boston, 173 Mass. 71. Ward v. Aldermen of Newton, 181 Mass. 432. Hodgdon v. Haverhill, 193 Mass. 327. The statute, with an amendment applicable only to the city of Boston, was considered further in Stark v. Boston, 180 Mass. 293. This amendment provides for a division of the territory of the city into districts, and gives persons aggrieved by a charge for watering streets a right to apply to the board of street commissioners for an abatement. The assessment upon each estate is made by the assessors. As the application for an abatement is to a different board from that which assessed the tax, there is a direction that they shall consider the assessment, and abate it if it is unreasonable, and that the treasurer of the city shall repay the amount abated if it has been col*12Iected. As to the particulars of the application and the hearing, little more is stated than is necessarily included in the implication of the R. L. c. 26, § 27. We are of opinion that the section just cited gives persons assessed the right to be heard before the assessors upon an application for an abatement, and a right also to be heard upon all questions affecting the validity and amount of the assessment, upon an application for a recommendation to the board or officer who certifies the list to the assessors, and that it is the official duty of such board or officer to give a recommendation, if, upon hearing, the assessment seems to be unwarranted or excessive. In this respect the statute meets the requirements of the constitution.
It appears that one of the petitioners is the owner of a parcel of vacant, unimproved land, upon which a tax for watering streets to the amount of $19.84 was assessed. If application had been made to the assessors for an abatement and to the superintendent of streets for a recommendation, the petitioner would have been entitled to have this tax abated. It is contended that the assessment upon all the abutters in the city should be quashed because of this erroneous assessment.
In Sears v. Aldermen of Boston, 173 Mass. 71, in Stark v. Boston, 180 Mass. 293, in White v. Grove, 183 Mass. 333, and in Cheney v. Beverly, 188 Mass. 81, the subject of the assessment, at a certain rate per front foot, of lands abutting on a street was considered. In these,' and in numerous other cases, it is held that special taxation of this kind in substantial excess of the special benefits received is illegal. In the first two of these cases it was assumed that there might be occupied lands, abutting upon streets in remote places within the limits of a city, that would receive no special benefit from watering streets, and upon which a special tax for the cost of it could not legally be assessed. In White v. Grove, at page 337, we find this language: “ If, in any city, it should be determined that the watering of a public way through a forest should be paid for by the abutters, there might be a remedy by certiorari for a decision without foundation in law. The constitutionality of the statute depends upon the fact that a classification is called for, and the provision for an assessment upon the abutters applies only to those places, determined upon by the board of aldermen, where there will be *13special benefits from the watering.” In Stark v. Boston, ubi supra, it is said that the statute, although it does not say so in terms, “ requires that the assessments shall be founded on special and peculiar benefits, and shall be reasonable and proportional.” In Cheney v. Beverly, 188 Mass. 81, 85, the court says of the R. L. c. 49, § 5: “We are of opinion that the statute should he construed as if it contained the words 6 but in no case shall an assessment be made that exceeds the special benefit received by the estate assessed.’ ” We are of opinion that there is the same implication in the R. L. c. 26, §§ 26, 27.
It follows that, while full effect must be given in all ordinary cases to the legislative determination that an assessment by the front foot, where the conditions are similar, is as nearly proportional and equal as is reasonably practicable, if it appears that an assessment made in that way will impose upon any property a liability substantially in excess of the special benefits conferred, such an assessment cannot lawfully be made. In such exceptional cases, as was held in Stark v. Boston, ubi supra, if an assessment has been made erroneously it should be abated. That remedy will usually be ample to relieve from mistakes made upon streets running through lands occupied with buildings. In that case there was an attempt to recover back an assessment paid under protest. The court said of the remedy by abatement that it “ is the only one that can be availed of under the statute. . . . The landowner ought not to be permitted in proceedings for the enforcement of the assessment, or in a suit to get back the money after it has been paid, to show that no special or peculiar benefits were received.” The court was not considering whether, if there was an assessment in utter disregard of the purpose and intent of the statute, such as a failure to attempt a distinction between different parts of a city which were very unlike, and a charge upon abutters for watering streets through a long strip of waste land, the proceedings might be quashed on certiorari, according to the intimation in White v. Grove, ubi supra. We treat that question as undecided.
In the present case we have before us no assessments but those of the petitioners. The assessment covered all the streets of the city, but, except what appears in considering the assessments upon the land of the petitioners, we have nothing to show whether the *14proceeding was such a departure from a correct application of the statute as to require us to quash the assessment as illegal. Upon the case as it is stated, we think the petitioners have no remedy but by a petition for an abatement.
There were certain alleged irregularities in making the assessment. We are of opinion that the order approved April 6,1907, was a sufficient determination that all the public ways in the city were to be watered in part at the expense of the abutters, and that the fact that it was not made until after the order of the board of aldermen bearing date March 5, 1907, does not affect the validity of the proceedings. The expense was to be estimated under the statute, and the rate per front foot was to be determined in reference to the estimate. We are of opinion that the slight inaccuracy in the estimate and in the amount of the assessment, in reference to the amount which was afterwards expended, does not affect the validity of the assessment.
We are of opinion that the value of the water furnished by the city from its aqueduct, maintained at its expense, might be included as a part of the cost of watering the streets.
There was an irregularity in the action of the superintendent of streets in his failure to certify to the assessors, before the assessment, a list of the streets, and of the number of linear feet and the amount of the assessment on each estate, as required by the R. L. c. 26, § 26. But it appears that the assessors had in their office, before assessing the tax, the details for the assessment precisely like those which he should have certified, and they assessed the tax upon them. The failure of the superintendent to perform this duty did not affect the action of the assessors in making the assessment. As a writ of certiorari is not to be issued except when justice demands it, we are of opinion that this error does not require us to quash the proceedings.

Petition dismissed.